Filed with the Securities and Exchange Commission on March 18, 2014 1933 Act Registration File No.333- 1940 Act File No. 811- 22951 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ ] (Check appropriate box or boxes.) FUNDX INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2020 East Financial Way, Suite 100 Glendora CA91741 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7230 Elaine Richards c/o U.S. Bancorp Fund Services 2020 East Financial Way Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Steven G. Cravath, Esq Cravath & Associates, LLC 19809 Shade Brook Way Gaithersburg, MD 20879 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Approximate Date of Proposed Public Offering: As Soon As Practicable After the Effectiveness of the Registration Statement. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion—Dated March 18, 2014 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. FundX Investment Group FundX Upgrader Fund – FUNDX FundX Flexible Income Fund – INCMX FundX Conservative Upgrader Fund – RELAX FundX Aggressive Upgrader Fund – HOTFX FundX Tactical Upgrader Fund – TACTX FundX Tactical Total Return Fund – TOTLX Prospectus These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. , 2014 Table of Contents - Prospectus Table of Contents SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Funds’ investments, risks, fees and past performance. FundX Upgrader Fund 1 FundX Flexible Income Fund 7 FundX Conservative Upgrader Fund 13 FundX Aggressive Upgrader Fund 19 FundX Tactical Upgrader Fund 24 FundX Tactical Total ReturnFund 30 MORE ABOUT THE FUNDS’ INVESTMENT
